DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 17 OCTOBER 2022 has been considered.  In the claim set, Claim 1 has been amended to further define the invention.  Claims 5-12, 14 and 15 have been amended for 112 issues previous addressed.  Claims 16-20 are new.  
Current pending claims are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 OCTOBER 2022 was filed after the mailing date of the Non-Final Office Action on 17 JUNE 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 15 JULY 2022 was filed after the mailing date of the Non-Final Office Action on 17 JUNE 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 17 OCTOBER 2022, with respect to objection to the specification and the 112 rejections have been fully considered and are persuasive.  The objection to the specification and the 112 rejections has been withdrawn. 
The double patenting rejection has been maintained. 
Response to Arguments
In response to the Applicant’s assertion that the FRIEDMAN reference fails to disclose the amended limitation of “a lid device (40) removably and fluid tightly attachable to a second second axial opening, wherein the lid device (40) is removably and fluid tightly attachable to the membrane support (10) when the cylindrical reservoir is removed from the membrane support (10) so as to seal the [[one]]first axial side of the membrane support (10) from [[the]]an environment.”; the Examiner respectfully disagrees. 
Below the Examiner has recharacterized Figure 3 of FRIEDMAN as it is shown below to Figure 1 of the instant invention. 

    PNG
    media_image1.png
    666
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    362
    811
    media_image2.png
    Greyscale

The new characterizations are seen in Figure 3 and reproduced in the rejection below of Claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/644,587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Claim 1 of application ‘132 is a combination of Claims 1 and 2 of ‘587 application.  These claims are identical verbatim.  The drain member in ‘587 in Claim 1 is claimed in Claim 6 of ‘132.  The claims in ‘132 are a combination of selective claims in ‘587.  These are claiming the same thing. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRIEDMAN, WO 90/13624, submitted on the Information Disclosure Statement on 26 MARCH 2020, Foreign Patent Documents Cite No. 1.
Applicant’s invention is drawn towards a device, a filtration assembly. 
Regarding Claim 1, the FRIEDMAN reference discloses a filtration assembly, abstract, apparatus for isolating and identifying microorganisms, Figure 3, for microbiological testing, comprising: a ring-like membrane support, Figure 3, middle section 22, page 7, holding a filtration membrane, Figure 3, filter 23, page 7-8; a cylindrical reservoir, Figure 3 and 5, space between top of filter 23 and bottom of top section 21/protrusion 40, see characterization of Figure 3 below, of which opposite axial ends have openings and [[one]] a first axial opening is removably and fluid-tightly attachable to the membrane support to define a sample volume adjacent to the filtration membrane, Figure 3 and 5, page 9, on [[one]] a first axial side of the membrane support; and a lid device, Figure 3, top section 21, page 7-8, removably and fluid tightly attachable to a second second axial opening, wherein the lid device is removably and fluid tightly attachable to the membrane support when the cylindrical reservoir is removed from the membrane support so as to seal the [[one]] first axial side of the membrane support from the environment, page 7-9, Figure 3 and 5.

    PNG
    media_image2.png
    362
    811
    media_image2.png
    Greyscale

Additional Disclosures Included are: Claim 2: wherein the filtration assembly according to claim 1, wherein the lid device has a hinge for supporting a lid portion so as to allow selective opening of the lid device with a predefined movement, Figure 3, ribs 27/28/29, mate appropriately and can be allow selective opening with one side engaged and other released for opening, in a predefined movement.; Claim 3: wherein the filtration assembly according to claim 2, wherein the hinge is included in the lid device, Figures 3 and 5, ribs 27/28 is with the top section 21, page 8.; Claim 4: wherein the filtration assembly according to claim 2, wherein a first part of the hinge is provided on the reservoir and/or on the membrane support and a second part of the hinge is provided on the lid device, Figure 3, hinge engaged ribs 27/29 or 28/29 and opening of other is provided on middle section 22 with extending rib 29, page 8.; Claim 5: wherein the filtration assembly according to claim [[1]] 2, wherein the lid device is formed so as to provide at least three defined positions of the lid portion including [[one]] a first position where the lid portion seals the second axial opening, [[one]] a second position where the second axial opening is accessible a third position where the lid portion closes the second axial opening but allows a defined venting into the second axial opening, Figure 3 and 5, page 7-9, situations when removable cup 26 to cover projection when filter unit not joined (lid portion seals the opening), when hollow projection 20 is used to break the membrane 14 when tube is placed on filter unit (the opening is accessible and the lid portion is preferably restricted by a mechanical stopper), and vaccum connection means 25 with top portion 21 is closed (lid closed and allow venting), page 9 and 12.; Claim 8: wherein the filtration assembly according to claim 1, wherein the reservoir is removably attachable to the membrane support by frictional and/or form-locking engagementClaim 9: wherein the filtration assembly according to claim 1, wherein the cross sectional area defining the sample volume of the reservoir, perpendicular to [[the]] an axial direction of the reservoir, gradually increases at least in a portion adjacent to the first axial opening of the reservoir to be attached to the membrane support, towards the second axial opening of the reservoir, page 10.; Claim 10: wherein the filtration assembly according to claim 9, wherein the reservoir has a lip portion with an acute tip end protruding radially inward at the first axial opening of the reservoir to be attached to the membrane support, Figure 5, pages 9-10.; Claim 11: wherein the filtration assembly according to claim 1 further comprising: a media cassette configured to hold a nutrient medium, wherein the media cassette is removably and air-tightly, second axial filtration membrane can get in contact with the nutrient medium, Figure 5, growth media cup M, contains appropriate growth medium, pages 9-10, 12.; Claim 12: wherein the filtration assembly according to claim 11, wherein a nutrient medium, Claim 13: wherein the filtration assembly according to claim 1, wherein the filtration assembly is configured such that another membrane support and/or alternatively another media cassette and/or alternatively other parts of the filtration assembly can be stacked onto the lid device so as be piled onto each other, Figure 4, page 9-10, 13.; Claim 16: wherein the filtration assembly according to claim 5, wherein, when the lid portion is in the second position, the lid portion is restricted by a mechanical stopper, Figure 3, see engagement of 21/22/28/29 as a stopper to create engagement.; Claim 18: wherein the filtration assembly according to claim 8, wherein the reservoir is removably attachable to the membrane support by a snap-fit connection, Figure 3 and 5, page 9-10, 12.; and Claim 20: wherein the  filtration assembly according to claim 12, wherein the nutrient medium is an agar nutrient and is disposed inside the media cassette so as to come in contact with a central portion of the filtration membrane when the media cassette is attached to the membrane support, Figure 5, page 10-12 and Claim 1, 2, 5 and 6
Applicant’s invention is drawn towards a method. 
Regarding Claim 14, the reference FRIEDMAN discloses a method of filtrating a fluid using the filtration assembly, pages 2, 9-10, Claim 9-11, according to claim 11, comprising the steps of: preparing the filtration assembly which has the [[one]] first axial opening of the reservoir attached to the [[one]] first  axial side of the membrane support, the lid device attached to the second axial opening of the reservoir, and the drain member attached to the second  axial side of the membrane support, Figure 3, pages 6-9, mounting the second axial side of the membrane support with the drain member on a suction device, Figure 3, means 25 through which vacuum is drawn, filling an amount of fluid to be filtrated into the sample volume of the reservoir, page 9-10, Claim 9, moving the lid portion into the third position filtration membrane, page 5, 7-9, 12, Claim 9, vacuum is drawn on system and supernatant liquid in tube, freed of erythrocytes in case of blood, is drawn from tube, removing the membrane support from the drain member, attaching the membrane support to the media cassette such that the filtration membrane comes in contact with the nutrient medium, pages 9-10, 12, Figure 3 and 5, Claim 9, removing the reservoir from the membrane support and removing the lid device from the reservoir, re-attaching the lid device to [[the]] a top opening on the first axial side of the membrane support, and moving the lid portion of the lid device into [[the]] fourth  position so as to allow a defined venting or as to seal the top opening of the membrane support, Figure 3 and 5, pages 9-10 and 12, Claim 9.
Additional Disclosures Included are: Claim 15: wherein the method of filtrating a fluid according to claim 14 further comprising the following steps during the step of operating the suction device: moving the lid device into the first position where [[it]] the lid device  seals the second axial filtration membrane and the collecting surface of the drain member to dry the filtration membrane, Claim 9.; and Claim 19: wherein the filtration assembly according to claim 11, wherein the media cassette is removably and air-tightly attachable to the membrane support via a frictional and/or form- locking engagement, Figure 3 and 5, page 9-10, 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FRIEDMAN, WO 90/13624, submitted on the Information Disclosure Statement on 26 MARCH 2020, Foreign Patent Documents Cite No. 1, and further in view of ZUK, US Patent 7,546,925, submitted on the Information Disclosure Statement on 26 MARCH 2020, U.S. Patent Cite No. 1. 
Regarding Claim 6, the FRIEDMAN reference discloses the claimed invention, but is silent in regards to radial flow channels. 
The  ZUK discloses a filtration assembly, Figure 4, Column 12 line 52-60, for microbiological testing, comprising: a ring-like membrane support holding a filtration membrane Figure 4, pad 91 and filter means 90, Column 12 line 52-60; a cylindrical reservoir of which opposite axial ends have openings and one axial opening is removably and fluid-tightly attachable to the membrane support to define a sample volume adjacent to the filtration membrane on one axial side of the membrane support, Figure 4, funnel 30; and a lid device, Figure 4, lid 60, removably and fluid tightly attachable to the other axial opening of the reservoir to close the opening, wherein the lid device is removably and fluid tightly attachable to the membrane support so as to seal the one axial side of the membrane support from the environment, Column line 52-Column 13 line 30; and a collecting surface, Figure 4, base 1, Column 12 line 52-60, facing a membrane, Figure 4, filter means 90, Column 12 line 52-60, for collecting fluid having passed the membrane formed on a membrane support, Figure 4, pad 91, Column 12 line 52-60, wherein the collecting surface is preferably concave with an apex spaced apart from the membrane when the drain member is attached to the membrane support, Figure 4 and 5, Column 50 line 59 – Column 51 line 4, one or more radial flow channel(s), Figure 5, space between ribs 7, or Figure 18 radial ribs 294r, Column 13 line 3-12, Column 21 line 52-56, formed on the collecting surface, a discharge port, Figure 5, outlet port 10, for discharging the fluid collected on the collecting surface to a side opposite to the collecting surface, Column 12 line 52 – Column 13 line 30, and a venting opening, Figure 5, slot 3 or round 8, penetrating the drain member from the side opposite to the collecting surface to the side of the collecting surface to allow ambient air to be supplied to the collecting surface, Column 18 line 42-50, preferably via a circular air groove  formed on the surface of the drain member facing the membrane, Figure 4 and 5 and surrounding the collecting surface and in communication with the radial flow channel(s) thereof.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the FRIEDMAN reference with the radial channels as taught by ZUK to provide proper drainage of filter liquid to the outlet, Column 13 line 8-12. 
Additional Disclosures Included by the combination are: Claim 7: wherein the filtration assembly according to claim 6, wherein the collecting surface of the drain member has a smaller radius than the membrane held in the membrane support and is spaced from an outer circumference of the membrane, FREIDMAN Figure 6-8, ZUK Figure 4, 5 and 18.;  and Claim 17: wherein the filtration assembly according to claim 6, wherein the drain member is removably attachable to the membrane support (10) by a snap-fit engagement, and wherein the venting opening (32) allows the ambient air to be supplied to the collecting surface (30a) via a circular air groove (34) formed on the surface of the drain member (30) facing the filtration membrane (11) and surrounding the collecting surface and in communication with the radial flow channel(s) (31) thereof, ZUK, Figure 4, Column 12 line 54-Column 13 line 30.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797